Citation Nr: 9918874	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-17 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This appeal arose from a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
tinnitus, assigning it a 10 percent evaluation effective 
October 21, 1993.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran experiences constant tinnitus.


CONCLUSION OF LAW

The veteran is receiving the maximum amount of compensation 
allowed by the rating schedule.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
Code 6260 (1998) and 64 Fed. Reg. 25209 (1999) (to be 
codified at 38 C.F.R. Part 4, Code 6260).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to the applicable rating criteria in effect prior 
to June 10, 1999, a 10 percent evaluation is warranted for 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma.  38 C.F.R. Part 4, Code 6260 (1998).  The 
rating criteria was changed, effective June 10, 1999.  The 
new criteria state that a 10 percent evaluation is warranted 
for recurrent tinnitus.  64 Fed. Reg. 25209 (1999) (to be 
codified at 38 C.F.R. Part 4, Code 6260).

It is noted that retroactive application of the revised 
regulations prior to June 10, 1999, is prohibited.  Rhodan v. 
West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the service-connected tinnitus prior to 
June10, 1999 must be evaluated utilizing the older criteria, 
while impairment arising from this disorder after June 10, 
1999 must be evaluated under the criteria which are 
determined to be more beneficial to the veteran, given his 
particular disability picture.

In the instant case, the veteran was examined by VA in 
December 1993.  He indicated that he had had tinnitus for the 
last five years.  It was unilateral and constant in nature.  
He stated that it was so loud at times that it awakened him 
and that he often had to turn up the volume of his television 
in order to hear it over the tinnitus.

VA re-examined the veteran in August 1996.  He stated that 
his tinnitus was now bilateral and was still constant.  It 
bothered him all the time, but seemed louder at night.  In 
fact, he indicated that the sound seemed to "scream" at 
night, which made it difficult for him to sleep.  He also had 
trouble understanding others.

During a January 1999 VA examination, the veteran described 
his tinnitus as constant.  He stated that he could not wear 
hearing aids because these made the tinnitus seem louder.  
This condition was bilateral and high-pitched.  While he 
stated that it used to be intermittent, he indicated that 
this was no longer the case and noted that it was also 
getting louder.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected tinnitus is not warranted.  Initially, it is noted 
that the veteran is currently receiving the maximum amount of 
compensation allowable under either the old or new 
regulations for rating tinnitus.  He is already receiving 10 
percent for his complaints of constant tinnitus.  As noted 
above, the Board finds no basis upon which to justify 
referral of this case for consideration of an extraschedular 
evaluation.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
for the service-connected tinnitus.


ORDER

An increased evaluation for the service-connected tinnitus is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

